Title: To Thomas Jefferson from John Lane Jones, 8 August 1808
From: Jones, John Lane
To: Jefferson, Thomas


                  
                     Thomas Jeffeson
                     
                     Boston August 8 1808
                  
                  You infernal villian
                  How much longer are you going to keep this damned Embargo on to starve us poor people one of my children has already starved to death of which I am ashamed & declared that it died of an apoplexy I have three more children which I expect will starve soon if I dont get something for them to eat which cannot be had you must either take this Embargo off & save all us poor people from starving or afford us some kind of relief If you dont god knows what I shall do I certainly must & will take to high way robbing, every day we hear of Stores more or less being Broken open in the night & rather than see the rest of my children starve I’ll be damn’d if I dont do the same I’ll commit murder for the sake of money I cant get nothing by begging every body says why dont you go to work but where is the work to be had, none under Heavens there is a sett of you damned Jacobin rascals have got to gether to see how much mischief you can do & how many poor people you can starve you are the greatest villain on earth— suppose you fetch me a tax bill how am I going to pay it I have not yet money to buy victuals with & I have to go bare footed all the time & thare is hundreds in this town as bad off as I am & some worse if its possible for them to be so I dread the winter that is to come rent to pay & nothing to pay it with fire wood must be had & no way to get it but to steal it If I try to catch fish it is most an impossible thing here, where there so many catching fish all the time if I get any I have nothing to cook them with, the alms house is so full that I cant get my children into it the way that I get the paper I write on is to beg for it & borrow ink A few mornings since I saw some salt fish lying spread about on the ground I asked a gentleman to give me one but he told I was a lazy son of a bitch & said if I wanted any thing eat to go & work for it but afterwards I was drove by hunger to steal four of them which I told my wife was given to me—afterwards I saw a Baker going by my house I took a basket in my hand & told my wife I was going begging I went to the baker and asked him to give me a biscuit but he refused I followed him & saw him stop & go into house & saw nobody in the street I took this opportunity to steal 4 Biscuit & 3 Loaves which I told my wife I worked for & this is the way a great many poor people in this town have to do they cant get any thing to eat any other way I could once get a living by day labour but now I cant get any thing to do I rove from wharf to wharf from Street to Street all day till at night I feel more fatigued than I shoud by hard work I wish you could feel as bad as I do In debt expecting every day to be put into Jail & then what will be come of my wife & children my wife is a weakly & Seckly woman & cannot do any hand work & my children all too small to earn their own living—
                  I am a Federalist
                  
                     John Lane Jones
                     
                  
               